MaRsiiall, J.
At the outset respondent challenges the right of the petitioner to the remedy invoked, upon the ground that there is a full and adequate remedy by proceedings in. the county court of Milwaukee county, and that, under such circumstances, this court should not exercise its jurisdiction. We see no escape from that, otherwise than by directly or in effect overruling a long line of decisions, l oun-sel for the petitioner stand on Hurlbut v. Wilcox, 19 Wis. 419, where the rule was laid down that the business of the court would be confined to its appellate jurisdiction except in case of an application where, for “peculiar and satisfactory reasons . . . it is not or cannot be made elsewhere.”1 It is insisted that the importance of the question here involved, as regards the administration of the statutory system for the protection and care of a large class of unfortunates, and the fact that a final decision can only be made here, should be deemed ample to satisfy the calls of that rule. If that were so, then a decision by a justice court, or any court of inferior jurisdiction, of a question of private right also-involving necessarily a question of great public interest, *503could be presented here directly for review, regardless of the facilities afforded for presenting tbe same to a circuit court having full jurisdiction to remedy any wrong committed, subject to a review upon appeal, and regardless of the fact that, subject to such review, not only is a complete remedy afforded in the” circuit court, but a much more speedy one. True, it is important in many cases to have a final decision without the necessity of traveling the usual road to reach it; but if that were sufficient, coupled with importance of the question involved, whether from a public or a private standpoint, to warrant invoking the jurisdiction of this court, it would have to turn aside from the performance of its ordinary duties to such an extent as to seriously impair its efficiency to perform the same.
In many recent cases suggestions have been made as to the essentials to satisfy the rule as regards “peculiar and satisfactory reasons,” mentioned in Hurlbut v. Wilcox. In State ex rel. Fourth Nat. Bank v. Johnson, 103 Wis. 591, 19 N. W. 1081, jurisdiction was taken because of an entire miscarriage of justice in the court below on a matter of vast im-po^anee, where a remedy more expeditious than that afforded by appeal was absolutely necessary to prevent irremediable less of valuable rights of many persons. It was said, in effect, that the petitioner had really no remedy except in form, other than that within the power of this court to afford by the exercise of its power of superintending control. Jurisdiction was entertained solely for that reason, it being said that where a timely remedy, full and complete except in so far as it is subject to review by this court, is afforded in the circuit court, jurisdiction of the latter should be invoked in the first instance. That has since been affirmed and reaffirmed. State ex rel. Megget v. O’Neill, 104 Wis. 227, 80 N. W. 447; State ex rel. Mitchell v. Johnson, 105 Wis. 90, 80 N. W. 1104; State ex rel. Milwaukee v. Ludwig, 106 Wis. 226, 82 N. W. 158; In re Court of Honor of Illinois, *504109 Wis. 625, 85 N. W. 497; State ex rel. Tewalt v. Pollard, 112 Wis. 232, 87 N. W. 1107.
In tbe last case cited it was said:
“This court will not exercise its jurisdiction when there is another adequate remedy, by appeal or otherwise, nor unless the exigency is of such an extreme nature "as obviously to justify and demand the interposition of the extraordinary superintending power of the court of last resort of the state.”
The exception to that, found in State ex rel. New Richmond v. Davidson, 114 Wis. 563, 88 N. W. 596, 90 N. W. 1067, is based, as, will be seen by an examination thereof, on the legislative policy indicated by sec. 3200, Stats. 1898, that suits against the state, the successful termination of which in favor of the prosecutor would result in depleting the state treasury, should be brought in the supreme court.
It seems, in view of what we have said, that we should hold that the writ here was improvidently granted.
By the Gourt. — The writ of certiorari is quashed and the proceedings dismissed, with costs to respondent.